DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

          LIFETIME GUARANTEE ADMINISTRATORS, LLC,
             a Florida Corporation and JOSEPH REGAN,
                             Appellants,

                                   v.

            MITCHELL KAMINSKEY, HOWARD HELFANT,
                 PATRICK BROWN, MEGAN BROWN,
        PRIME PERFORMANCE AUTOMOTIVE FINANCE, LLC,
                         a Florida Corporation,
        PERFORMANCE AUTOMOTIVE MANAGEMENT, INC.,
   a Florida Corporation and PERFORMANCE INSURANCE GROUP,
                         a Florida Corporation,
                               Appellees.

                             No. 4D20-1604

                        [September 30, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas R. Lopane, Judge; L.T. Case No. CACE15-
017984.

   Yvette R. Lavelle and Elaine D. Walter of Boyd Richards Parker
Colonnelli, Miami, for appellants Lifetime Guarantee Administrators,
LLC, a Florida Corporation and Joseph Regan.

  Nicole R. Moskowitz of Neustein Law Group, P.A., Aventura, for
appellee Howard Helfant.

PER CURIAM.

  Affirmed.

WARNER, GERBER and ARTAU, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.